 Case 2:20-cv-00064-Z-BR Document 22 Filed 04/29/20                  Page 1 of 2 PageID 167



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

 MIKE FISHER                                                   §
   Plaintiff,                                                  §
      v.                                                       §                      2:20-cv-64
 CITY OF AMARILLO, et al.                                      §
   Defendants.                                                 §


                         PLAINTIFF’S UNOPPOSED MOTION
                     FOR EXTENSION OF TIME TO FILE REPONSE

       COMES NOW Mike Fisher (“Plaintiff” herein) to file this, his unopposed motion for

extension of time to file a response to the Motion to Dismiss filed by the City of Amarillo and its

council (“City Defendants”).

       The deadline for Plaintiff’s response to the City Defendants’ Motion to Dismiss is currently

May 1, 2020. Based on the undersigned’s unusually crowded schedule and with the agreement of

the City Defendants, Plaintiffs respectfully request an additional one week to make a more

thorough response than is possible within the constraints of the current deadline.


                                            PRAYER

       Plaintiff respectfully requests an additional one week of time to file his Response to the

City Defendants’ pleadings, for a new deadline of May 8, 2020.

                      Respectfully submitted,

                      NORRED LAW, PLLC
                      /s/ Warren V. Norred
                      Warren V. Norred, Texas Bar No. 24045094; wnorred@norredlaw.com
                      C. Chad Lampe, Texas Bar No. 24045042; chad@norredlaw.com
                      515 E. Border Street; Arlington, Texas 76010
                      Tel. (817) 704-3984; Fax. (817) 524-6686
                      Attorney for Plaintiffs



2:20-cv-00064-Z-BR, Motion for Extension of Time                                                    1
 Case 2:20-cv-00064-Z-BR Document 22 Filed 04/29/20             Page 2 of 2 PageID 168



CERTIFICATE OF CONFERENCE – I certify that I conferred via email with counsel for
Defendants City of Amarillo and its council members, who did not oppose this Motion.

                     /s/Warren V. Norred
                     Warren. V. Norred


CERTIFICATE OF SERVICE - I certify that the above was served on all parties seeking service
in the instant case via the Court’s e-file system on April 29, 2020.

                     /s/Warren V. Norred
                     Warren. V. Norred




2:20-cv-00064-Z-BR, Motion for Extension of Time                                          2
